DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Acoustic Eavesdropping through Wireless Vibrometry”) in view of Wang et al. (“UWHear: Through-wall Extraction and Separation of Audio Vibrations Using Wireless Signals”).
To claim 1, Wei teach a system for sound sensing (abstract in page 130), comprising: 
a transmitter configured to transmit a first wireless signal through a wireless channel of a venue; a receiver configured to receive a second wireless signal through the wireless channel, wherein the second wireless signal comprises a reflection of the first wireless signal by at least one object in the venue (pages 131-132, Figs. 1-2, sections 2-3); and 
a processor configured for: 
obtaining a time series of channel information (CI) of the wireless channel based on the second wireless signal, determining a presence of a vibrating object in the venue based on the time series of CI (TSCI) (pages 130-131, section 1; pages 134-136, sections 4-5, collect and then process a time series of radio signals), 

reconstructing at least one speech based on the sound signal (pages 132-133, sections 3.2-3.3, recover and decode audio).
In furthering obviousness of determining a presence of a vibrating object, Wang teach a system of extracting and separating audio vibrations using wireless signals (pages 1-2, abstract, section 1), wherein wireless vibrometry is applied to acoustic scene classification and sound event detection (page 3, Fig. 1, sections 2.2-2.3; page 6, Fig. 5; page 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the system of Wei, in order to implement acoustic scene classification and sound event detection.

To claim 27, Wei and Wang teach a wireless device of a sound sensing system (as explained in response to claim 1 above).
	
To claim 30, Wei and Wang teach a method of a sound sensing system (as explained in response to claim 1 above).



To claim 2, Wei and Wang teach claim 1.


To claim 3, Wei and Wang teach claim 2.
Wei and Wang teach wherein the vibrating object is at least one of: a person actively giving the at least one speech; a device actively outputting the at least one speech; or an object passively vibrating according to the at least one speech.

To claim 4, Wei and Wang teach claim 3.
Wei and Wang teach wherein obtaining the TSCI comprises: applying a fast Fourier transform on frequency modulated carrier wave (FMCW) waveforms carried by the second wireless signal with respect to a short-time index (Wang, page 8, section 4.3.4, fast Fourier transform).

To claims 5 and 28, Wei and Wang teach claims 4 and 27.
Wei and Wang teach wherein obtaining the TSCI comprises: applying a short-time Fourier transform on the TSCI to construct a radar spectrogram (Wang, page 8, section 4.3.4, short time Fourier transform), wherein the radar spectrogram is a function having: a frequency index representing Doppler frequency shift, a long-time index representing time frames, and a distance range index representing distance ranges from the receiver (Wang, pages 3-5, sections 2.2-3, IR-UWB radar).

To claims 6 and 29, Wei and Wang teach claims 5 and 28.


To claim 7, Wei and Wang teach claim 6.
Wei and Wang teach wherein calculating the sound metric comprises: calculating a distance function between the first magnitude and the second magnitude, with respect to each time frame and each distance range from the receiver, wherein the distance function comprises at least one of: a cosine distance, LO distance, L1 distance, L2 distance, or Linf distance (Wei, page 132, section 3.1).



Allowable Subject Matter
Claims 8-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 20, 2022